Allen, J.
It appeared from the plaintiff’s own testimony that the guard was intended, as he well knew, to come down close to the board which was to be sawed, and that if it had been so placed the accident could not have occurred as it did ; that the plaintiff ran the saw with the guard resting upon the gouge, about three and one half inches higher than it was intended to be; and that the accident occurred in consequence of the guard’s being in this position. Under these circumstances the presiding justice rightly ruled that the plaintiff could not recover. There was no negligence on the part of the defendant which contributed to the accident; and it is immaterial whether the guard might have been useless or even dangerous in other ways, if placed where it was intended to be placed. Daigle v. Lawrence Manuf. Co. 159 Mass. 378. Exceptions overruled.